Citation Nr: 0202672	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.

(The issue of entitlement to service connection for glaucoma 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1947 to December 
1948 and from March 1949 to June 1957.

In a July 1989 decision, the Board of Veterans' Appeals 
(Board) denied service connection for glaucoma.  In 1994, the 
veteran submitted an application to reopen the claim for 
service connection for an eye disability.  A February 1995 
decision determined that there was no new and material 
evidence to reopen the claim for service connection for an 
eye disability and notified the veteran of the determination.  
He did not appeal.

In 2000, the veteran submitted an application to reopen the 
claim for service connection for glaucoma.  This appeal comes 
to the Board from a March 2001 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim. 

The Board in this decision has determined that there is new 
and material evidence to reopen the claim for service 
connection for glaucoma.  The Board is undertaking additional 
development on the issue of service connection for glaucoma 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing those issues.


FINDINGS OF FACT

1.  By an unappealed February 1995 decision, the RO 
determined there was no new and material evidence to reopen a 
claim for service connection for an eye disability.

2.  Evidence received subsequent to the February 1995 RO 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 1995 RO decision, determining 
there was no new and material evidence to reopen a claim for 
service connection for an eye disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for glaucoma.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for glaucoma.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3)).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the appellant's claim being discussed in this 
decision.

In this case, the veteran has been provided with a statement 
of the case that discusses the pertinent evidence, and the 
laws and regulations related to his claim, and essentially 
notifies him of the evidence needed to prevail on the claim.  
He was provided with a medical examination, there is 
essentially no identified evidence that has not been 
accounted other for, and in a June 2001 letter, the RO 
offered to assist him in obtaining any relevant evidence.  
Additionally, the Board in this decision has determined there 
is new and material evidence to reopen the claim for service 
connection for glaucoma.  Under the circumstances, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claim for service connection for glaucoma.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

The February 1995 RO decision determined that there was no 
new and material evidence to reopen a previously denied claim 
for service connection for an eye disability.  The veteran 
was notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed February 1995 RO decision to 
permit reopening of the claim.  38 C.F.R. 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
evidence links the claimed disability to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 2000.

The evidence of record at the time of the February 1995 RO 
decision consisted of statements and testimony of the veteran 
to the effect that he had sustained an injury in service that 
caused glaucoma, statements from a service comrade and 
acquaintances to the effect that the veteran had problems 
with his eyes in service and after service, and VA, private, 
and service medical records that showed the veteran sustained 
injuries to his eyes in service and that glaucoma was first 
demonstrated many years after service.

After the February 1995 RO decision, various evidence has 
been submitted, including a private medical report dated in 
December 1999.  That report shows that the veteran underwent 
ophthalmology examination and the examiner opined that she 
could not rule out the possibility that the veteran's 
glaucoma may be related to his history of trauma in service.  
This evidence corroborates evidence of record in February 
1995, a private medical report of the veteran's eye in 
examination in November 1988 that indicates post-traumatic 
etiology for the veteran's glaucoma of the eyes.  This new 
evidence is relevant and probative as it is based on the 
examination of the veteran by a physician and corroborates 
the opinion of another physician.  Ramirez v. Brown, 6 Vet. 
App. 6 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
This evidence by itself contributes a more complete picture 
to the veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for glaucoma.  Hodge, 155 F.3d 1356; 
Elkins v. West, 12 Vet. App. 209 (1999).  Hence, the Board 
finds that there is new and material evidence to reopen the 
claim for service connection for glaucoma.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
glaucoma is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

